DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit”, “developing unit”, “generating unit”, and “compositing unit” in claims 1, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "second composite ratio" in line 3 without claiming a “first composite ratio”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the term “second” will be omitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii, US 2017/0230577.

In regard to claim 1, Ishii, US 2017/0230577, discloses an image processing apparatus comprising: 
an obtaining unit configured to obtain a plurality of captured images captured by an image capturing unit under different conditions (see figure 1 and figure 3; para 36-40: obtaining a plurality of images under different exposures – exposures A, B and X); 
a developing unit configured to perform HDR development of the plurality of captured images to obtain a plurality of HDR images (see figure 1 and figure 4, elements 1042, 1043, and 1044; para 41: panoramic composition, luminance correction and alignment processing produces an HDR image for each image data group); 
a generating unit configured to generate composition information for compositing the plurality of HDR images, using a plurality of images corresponding to the plurality of captured images, the plurality of images being not influenced by or less influenced by tone processing resulting from the HDR development (see figure 1 and figure 4, elements 1041 and 1043; para 39-40 and 50-55: the image determination generates composition information for the panoramic composition to use for each image data group to produce a composite image); and 
a compositing unit configured to composite the plurality of HDR images using the composition information (see figure 1 and figure 4, element 1045; para 
In regard to claim 5, Ishii, US 2017/0230577, discloses an apparatus according to claim 1, further comprising: a converting unit configured to convert the plurality of HDR images to a plurality of linear space images, the plurality of linear space images being obtained by converting the plurality of HDR images to linear spaces, wherein the generating unit generates the composition information using the plurality of linear space images converted by the converting unit (see figure 4, element 1043 and para 50-55).
In regard to claim 6, Ishii, US 2017/0230577, discloses the apparatus according to claim 5, wherein the converting unit converts an HDR image to a linear space image by applying an inverse transformation of gamma conversion to the HDR image, the gamma conversion being used by the developing unit for the HDR development (see para 54).
In regard to claim 7, Ishii, US 2017/0230577, discloses the apparatus according to claim 1, wherein the generating unit generates the composition information using the plurality of captured images that have not been input to the developing unit (see para 39-40).
In regard to claim 8, Ishii, US 2017/0230577, discloses the apparatus according to claim 1, wherein the composition information includes first composite ratios indicating respective ratios of composition of pixels of the plurality of HDR images (see para 53-55).
In regard to claim 9, Ishii, US 2017/0230577, discloses the apparatus according to claim 8, wherein the generating unit selects, from composite ratios set in advance in accordance with brightness, the first composite ratio of each pixel for compositing the 
In regard to claim 10, Ishii, US 2017/0230577, discloses the apparatus according to claim 1, wherein the composition information includes information for correcting misregistration that occurs between the plurality of HDR images (see para 57-61).
In regard to claim 12, Ishii, US 2017/0230577, discloses the apparatus according to claim 1, wherein the plurality of captured images are images captured under different exposure conditions (see para 37-39).
In regard to claim 13, Ishii, US 2017/0230577, discloses the apparatus according to claim 1, wherein the plurality of captured images are images captured with different focus positions (see para 37: changing viewing angles changes focus position).
In regard to claim 14, Ishii, US 2017/0230577, discloses the apparatus according to claim 1, wherein, the developing unit can obtain a plurality of SDR images by performing SDR development on the plurality of captured images, and when the developing unit performs the SDR development, the generating unit generates the composition information using the plurality of SDR images (see para 36-41).
In regard to claim 15, since Ishii, US 2017/0230577, discloses an apparatus and its operation as described above in regard to claim 1, the method of claim 15 is also disclosed (see claim 1 above).
In regard to claim 16, since Ishii, US 2017/0230577, discloses an apparatus and its operation as described above in regard to claim 1, the method of claim 16 is also disclosed (see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, US 2017/0230577, in view of Kamiya, US 2019/0045137.
In regard to claim 2, Ishii, US 2017/0230577, discloses the apparatus according to claim 1.  The Ishii reference does not specifically disclose further comprising: a converting unit configured to convert the plurality of HDR images to a plurality of SDR images, wherein the generating unit generates the composition information using the plurality of SDR images converted by the converting unit.
Kamiya, US 2019/0045137, discloses that it is well-known in the art to convert HDR images to SDR images by preforming gradation compression processing for SDR is performed on the HDR video signal to obtain a standard dynamic range video signal (see abstract and para 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Ishii, US 2017/0230577, in view of Kamiya, US 2019/0045137, to have a converting unit configured to convert the plurality of HDR images to a plurality of SDR images, wherein the generating unit generates the composition information using the plurality of SDR 
In regard to claim 3, Ishii, US 2017/0230577, in view of Kamiya, US 2019/0045137, discloses the apparatus according to claim 2.  The Ishii reference discloses wherein the converting unit converts the plurality of HDR images to the plurality of SDR images by performing tone compression corresponding to brightness on each of the plurality of HDR images (see para 44-48).
In regard to claim 4, Ishii, US 2017/0230577, in view of Kamiya, US 2019/0045137, discloses the apparatus according to claim 3.  The Ishii reference discloses wherein the converting unit performs tone compression such that a tone of an HDR image near a proper level and a brightness level of an SDR image near a proper level are equivalent (see para 44-48).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, US 2017/0230577, in view of Nashizawa et al, US 2015/0036878.
In regard to claim 11, Ishii, US 2017/0230577, the apparatus according to claim 1.  The Ishii reference does not specifically disclose wherein the composition information includes information indicating moving object regions present in the plurality of HDR images and a 
Nashizawa et al, US 2015/0036878, discloses an image processing apparatus wherein the composition information includes information indicating moving object regions present in the plurality of HDR images and a composite ratio used for compositing images of the moving object regions (see para 66-71).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0237913, discloses an imaging system that combines images to make HDR images.  US 2018/0288336, discloses an image processing apparatus that combines frames.  US 2012/0249844, discloses an image processing apparatus that generates an HDR image by combining images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs